Appeal from an order of Family Court, Erie County (Rosa, J.), entered May 8, 2002, which adjudged that respondent’s children are permanently neglected children, transferred the guardianship and custody rights of respondent to petitioner, and authorized petitioner to consent to the adoption of the children.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decisions at Family Court, Erie County, Rosa, J. Present — Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.